DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5 and 7 are objected to because of the following informalities.  Appropriate correction is required.
In claim 5, line 2, the phrase “their front ends” should be changed to -- the front ends --.
In claim 7, line 5, the phrase “the member” should be changed to -- the rotating member -- to provide consistency and better clarification.  In line 7, the phrase “the member” should be changed to -- the rotating member -- to provide consistency and better clarification.  In line 8, the phrase “the transmitting ultrasonic transducer” should be changed to -- a transmitting ultrasonic transducer -- to provide antecedent basis.  In line 9, the phrase “the receiving ultrasonic transducer” should be changed to -- a receiving ultrasonic transducer -- to provide antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1281991 (Brezgin et al.) in view of CN 102537367 (Li et al.) and JP 59119260 (Nakashiba).
With regards to claim 1, Brezgin et al. discloses a transducer for ultrasonic checking comprising, as illustrated in Figures 1-2, a device (e.g. device as illustrated in Figure 1) for ultrasonic detecting a rotating member 9 based on magnetic fluid coupling comprising an ultrasonic probe 2, magnetic field protection rings 5,6, a magnetic fluid 8 (paragraphs [0009],[0010],[0011]); the ultrasonic probe 2 is arranged above the rotating member under detection which is horizontally placed, and front end of the ultrasonic probe are provided with the magnetic field protection rings 5,6 for generating magnetic fields in the magnetic field protection rings (paragraph [0011]; Figure 1); a magnetic fluid protection cover 3,7; a cavity (e.g. region containing the magnetic fluid in Figure 1) formed between the magnetic fluid protective cover and the rotating member under detection is filled with the magnetic fluid (as observed in Figure 1).  (See, paragraphs [0005] to [0023]).
The only differences between the prior art and the claimed invention are the magnetic fluid protection cover is sleeved on a circumferential outer side of a rotating member under detection where a detected position is located; the magnetic fluid is a liquid mixture solution which at least includes oily or aqueous liquid and suspended ferromagnetic particles; and the ultrasonic probe having front ends of a transmitting ultrasonic transducer and a receiving ultrasonic transducer are arranged to penetrate through the magnetic fluid protective cover.
Li et al. discloses a shaft sealing device with magnetic fluids comprising, as illustrated in Figures 1-5, a device comprising a magnetic fluid protection cover 2,10 is sleeved on a circumferential outer side of a rotating member 1 under detection where a detected position is located (paragraph [0029]); a magnetic fluid 6 is a liquid mixture solution which at least includes oily or aqueous liquid and suspended ferromagnetic particles (paragraphs [0004],[0037]).  (See, paragraphs [0028] to [0050]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the magnetic fluid protection cover is sleeved on a circumferential outer side of a rotating member under detection where a detected position is located, and the magnetic fluid is a liquid mixture solution which at least includes oily or aqueous liquid and suspended ferromagnetic particles as suggested by Li et al. to the system of Brezgin et al. to have the ability to automatically adjust the coaxiality between the rotating shaft and the magnetic fluid protection cover to reduce the precision requirements for processing and installation of the sealing parts.  (See, paragraphs [0008],[0016] of Li et al.).
Nakashiba discloses an ultrasonic inspecting system comprising, as illustrated in Figures 1-11,  a device comprising a pipeline 8; a magnetic fluid 10; an ultrasonic probe having front ends of a transmitting ultrasonic transducer 5 and a receiving ultrasonic transducer 6 are arranged to penetrate through a magnetic fluid protective cover 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an ultrasonic probe having front ends of a transmitting ultrasonic transducer and a receiving ultrasonic transducer are arranged to penetrate through a magnetic fluid protective cover as suggested by Nakashiba to the system of Brezgin et al. to have the ability to detect a defect on the pipeline between the transmitting ultrasonic transducer and the ultrasonic receiving transducer since the ultrasonic wave is reflected at the defect and received by the ultrasonic receiving transducer.
With regards to claim 2, Brezgin et al. further discloses the magnetic field protection rings 5,6 are made of permanent magnet materials.  (See, paragraphs [0008],[0010]).
With regards to claim 3, Brezgin et al. further discloses the magnetic field protection rings 5,6 have a distance greater than 0.05 mm from a surface of the rotating member under detection.  (See, as observed in Figure 1).
With regards to claim 4, Nakashiba further discloses a direction of the arranged ultrasonic probe is a circumferential direction or an axial direction of the rotating member 8 under detection such that the direction of the ultrasonic probe is a direction of a connection line from a center position of the transmitting ultrasonic transducer 5 to a center position of the receiving ultrasonic transducer 6.  (See, as observed in Figures 2-4).
With regards to claim 5, Nakashiba does not explicitly specify such parameter (the two ultrasonic transducers of the ultrasonic probe are each provided, at their front ends, with an acoustic impedance matching layer which matches acoustic impedance of the magnetic fluid) as in the claim.  However, to have set such test characteristics as in the claim is considered to have been a matter of optimization and choice possibility that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 6, Li et al. further discloses parts of two ends of the magnetic fluid protection cover 2,10 that are in contact with a circumferential surface of the rotating member under detection are sealed by a soft material (e.g. soft magnetic material rubber ring; paragraph [0028]).
With regards to claim 7, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 1 and is rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to ultrasonic detection system for inspecting a member based on magnetic fluid coupling having an ultrasonic probe and a magnetic fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2855